Citation Nr: 1034615	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a bilateral knee disability, and if so, 
whether service connection may be granted.

2.  Entitlement to service connection for a bilateral elbow 
disability.  

3.  Entitlement to service connection for a dermatological 
disorder to include a skin rash.

4.  Entitlement to an increased evaluation for left shoulder 
bursitis, currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for right should 
bursitis with degenerative arthritis, currently rated as 20 
percent disabling.

6.  Entitlement to an increased evaluation for low back strain 
with degenerative changes of the lumbar segment of the spine, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from July 1964 to July 1966, 
and from May 1967 to August 1986.  He retired as a Master 
Sergeant (E-8) from the US Army in 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The RO characterized the issue involving the right and left knee 
as one involving service connection.  It found that new and 
material evidence had been submitted to reopen the appellant's 
claim.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).  Thus, this issue 
on appeal has been recharacterized as shown on the title page.

The issues addressed in the Remand portion of this 
Decision/Remand are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant need not take any 
action until he has been contacted by the RO/AMC.


FINDINGS OF FACT

1.  In a December 1995 RO (the agency of original jurisdiction) 
decision, the RO denied entitlement to service connection for a 
bilateral knee disorder.  The appellant was notified of that 
decision along with his appellate rights, but he did not appeal 
the determination and thus the decision became final.

2.  The evidence since the December 1995 decision is not 
duplicative or cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the appellant's 
claim involving a disability of the right and left knee.  


CONCLUSIONS OF LAW

1.  The December 1995 RO's decision denying entitlement to 
service connection for a bilateral knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2. New and material evidence has been submitted, and the claim of 
entitlement to service connection for a bilateral knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's right and 
left knee disability claim and remands it for further 
development.  As such, no discussion of VA's duty to notify and 
assist is necessary.

Because the appellant did not submit a Notice of Disagreement 
(NOD) to the December 1995 rating decision denying service 
connection for a bilateral knee disability, that determination 
became final based on the evidence then of record.  However, if 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Under 38 C.F.R. § 3.156(a) (2009), evidence is considered "new" 
if it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted, a December 1995 rating decision denied the appellant's 
claim that sought entitlement to service connection for a right 
and left knee disability.  The basis for the denial was, in part, 
that the current medical treatment records failed to show that 
the appellant was suffering from a disability, disorder, or 
disease of either the right or left knee.  The appellant was 
notified of that decision but she did not perfect a timely 
appeal; hence, it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  

When the RO denied service connection, it based its decision on 
the appellant's service medical records, the available post-
service VA medical treatment records, a VA disability examination 
report that was accomplished in April 1995, and the appellant's 
application for benefits.  Since then, the appellant has 
submitted written statements from himself and from friends who 
know the appellant, he has provided testimony before an RO 
Hearing Office, and he has proffered private, government, and VA 
medical treatment records.  Of note, the appellant has also 
provided medical treatment records showing that he has been 
treated for a disability affecting both knees, that such 
treatment has occurred after he was released from service, and he 
has proffered testimony that contends that his claimed current 
bilateral knee disability began in or was caused by his military 
service.  

This evidence is new.  It was not of record prior to December 
1995.  This evidence is material because it does possibly 
substantiate a previously unestablished fact.  The evidence does 
suggest and insinuate that the appellant may now have a 
disability of both knees that may possibly be related to his long 
years while on active duty in the US Army.  This evidence is not 
cumulative and has not been previously seen and reviewed by the 
VA.  Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously unestablished 
fact necessary to substantiate the claim.  Thus, in accordance 
with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and 
Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), the Board 
concludes that the appellant has submitted evidence that is new 
and material, and the issue involving service connection for a 
bilateral knee disability is reopened.


ORDER

New and material evidence has been received to reopen the claim 
for entitlement to service connection for a bilateral knee 
disability; to this extent, the appeal is granted.



REMAND

As a result of the Board's above action, that of reopening the 
appellant's claim for service connection for a bilateral knee 
disability, VA has a duty to develop the appellant's claim prior 
to the issuance of a decision on the merits of the claim.  A 
review of the claims folder indicates that the RO has not 
obtained a definitive diagnosis as to whether the claimed and 
purported bilateral knee disorder began in service or was the 
result of an in-service injury or of the appellant's service in 
general or is secondary or a manifestation of a service-connected 
disorder.  Hence, the claim will be remanded for the purpose of 
obtaining an examination of the knees and an etiological opinion 
with the examiner having the benefit of being able to review all 
of the appellant's medical records in connection with the 
examination.

With respect to the remaining issues involving service 
connection, establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b) (2009), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b) (2009).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  
"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

The VA examiner in June 2009 concluded that she could not provide 
an opinion as to whether the appellant's current dermatological 
condition was related to his military service.  In other words, 
the examiner did not provide adequate reasons and bases in her 
opinion that would allow the Board to issue a decision on the 
merits of the claim.  Moreover, the examiner did not discuss the 
appellant's assertions nor did she adequately discuss any 
potential positive evidence in support of the appellant's claim.  
As such, the Board believes that such the examination is 
inadequate and would not withstand judicial scrutiny based on the 
Court's pronouncements in Miller v. West, 11 Vet. App. 345 
(1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, it is the 
determination of the Board that the appellant's dermatological 
disorder should once again be examined and another, more 
complete, opinion be obtained.

As to the issue involving elbows, the medical evidence shows that 
the appellant has been diagnosed as suffering from lateral 
epicondylitis in both elbows.  He has attributed this condition 
to his military service.  More specifically, he has insinuated 
that the condition in both elbows is due to the lifting that he 
performed while on active duty.  He has further hinted that his 
service-connected bilateral shoulder disabilities have had a 
negative effect on his elbows.  As such, he believes that service 
connection should be granted.  A review of the claims folder 
indicates that a medical examiner has not provided an opinion 
that addresses the assertions made by the appellant.  The 
appellant is competent to provide testimony concerning factual 
matters of which he has firsthand knowledge (e. g., experiencing 
chronic elbow pain and the chronicity of the discomfort).  Here, 
no medical opinion has been obtained as to the question of 
whether the appellant's bilateral elbow disability began in 
service or is related to a service-connected disorder.  The Board 
believes such an examination should be performed before the Board 
makes a determination on this matter.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  Therefore, this issue is also returned to the 
RO/AMC for additional action.

Moreover, the appellant has suggested that since last being 
examined by a nurse practitioner in March 2007, his service-
connected disabilities of the shoulders and back have become more 
severe.  He has indicated that he has obtained treatment for all 
of these conditions.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  Where a claimant asserts that the disability in question 
has increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board 
therefore finds that comprehensive VA examinations are necessary 
to address the current level of the service member's service-
connected disabilities of the shoulders and lower back.

Finally, the record indicates that since the appellant retired 
from the US Army in 1986, he has obtained medical treatment at 
various VA facilities, private health care providers, and 
military installations.  The appellant has indicated that he 
received treatment at Fitzsimmons Army Medical Center and Fort 
Stewart Army Medical Center.  The records from Fitzsimmons have 
been obtained and included in the claims folder.  However, the 
records from Fort Stewart do not appear in the record.  The 
claims folder reveals that the RO attempted to obtain the 
appellant's medical treatment records that were purportedly 
stored at the Tuttle Army Health Clinic, which is on Hunter Army 
Airfield.  The Winn Army Community Hospital, which is the parent 
unit of the Tuttle Army Health Clinic, has indicated that there 
are no records for the appellant at either the Tuttle Army Health 
Clinic or the Winn Army Community Hospital.  After receiving the 
notification that neither location had the records, the RO did 
nothing further.  It did not contact the National Personnel 
Records Center (NPRC) to discover whether the appellant's post-
retirement treatment records had been retired and moved to a 
location under the control of NPRC.  The duty to assist an 
appellant with his claim before the VA applies to relevant 
evidence known to be in the possession of the Federal Government.  
See 38 C.F.R. § 3.159(c) (2) (2009); see also Dixon v. Gober, 14 
Vet. App. 168, 171 (2000).  Therefore, the AMC/RO is required to 
obtain, if available, all available records located at military 
facilities that are not already included in the record because 
they may be relevant to the appellant's service connection and 
increased rating claims.  Because this has not been accomplished, 
the claim is also remanded so that further inquiry as to the 
existence and location of these records may occur.  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claims, in 
accordance with the VCAA, and to ensure full compliance with due 
process requirements, this case must be REMANDED to the RO/AMC 
for the further development of evidence.

1.  The RO/AMC should provide to the 
appellant all notification action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000).  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The RO/AMC should contact the appellant 
and ask that he identify all additional 
medical treatment providers since August 
1986 for the disorders currently on appeal, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified (to include any TRICARE 
records and other military medical records 
possibly located at the National Personnel 
Records Center in St. Louis, Missouri).  
Copies of the medical records from all 
sources, including VA records, (not already 
in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private or non-VA treatment records 
are not successful, the AMC/RO should 
inform the appellant of the nonresponse so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 CFR § 3.159 
(2009).

3.  The RO/AMC should contact the NPRC and 
the National Archives and Records 
Administration (NARA), and request all 
post-service outpatient treatment records 
regarding the appellant that each may have 
control over.  If any of the requested 
records have been "retired" and placed 
into long-term storage under the control of 
either the NPRC or the National Archives, 
the AMC/RO should request from the 
appropriate agency that those records be 
activated, copies made, and sent to the 
AMC/RO.  If such records are unavailable, 
the AMC/RO should certify the reason for 
such unavailability.  If such records have 
been destroyed, this should also be noted 
in the record.

4.  Only after the appellant's treatment 
records are obtained (or their 
unavailability is documented), the RO/AMC 
then should schedule the appellant for 
appropriate VA examinations to determine 
the etiology of any bilateral knee 
disability, skin disorder, and bilateral 
elbow disability found to be present.  
These examinations must be performed by 
medical doctors; i.e., not a nurse 
practitioner, physicians' assistant, nurse, 
doctor of osteopathy, etcetera, and each 
medical doctor must assess whether the 
appellant now has the claimed disability 
and the etiology of any found disability.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  

a.  For each diagnosed disorder, the 
examiner should provide an opinion as to 
the etiology of any underlying disorder, 
disability, or disease.

b.  The examiner is asked to state whether 
it is at least as likely as not (at least a 
50/50 percent probability) that any such 
diagnosed disorder is related to the 
appellant's military service, including an 
in-service disease or injury or to his 
service in general, or is the result of a 
service-connected disability, or, in the 
claim involving the knees, whether any 
found disability is the result of the 
appellant's repeated service-required 
parachute jumps/landings.  

c.  A rationale should be provided for all 
opinions rendered.  The examination reports 
should consider all findings necessary to 
evaluate the claim and the appropriate 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The results proffered by each examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  The RO/AMC should afford the appellant 
an appropriate VA examination by a medical 
doctor, who, if possible, has not 
previously examined him.  The examiner 
should comment on the severity of the 
following disabilities:  a right shoulder 
disability, a left shoulder disability, and 
a lower back disability.  The claims folder 
should be made available and reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail.  A comprehensive 
clinical history should be obtained.  The 
examination report should include 
discussions of the appellant's documented 
medical history and assertions.  It is 
requested that the examiner identify what 
symptoms, if any, the appellant currently 
manifests, or has manifested in the recent 
past, that are attributable to his service-
connected disabilities.

For each disability, the examiner should 
specifically comment on the manifestations 
and symptoms produced by the particular 
condition.  Readings should be obtained 
concerning the appellant's range of motion 
(shoulders and back), and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner should 
also be asked to include the normal ranges 
of affected body parts.  Additionally, the 
examiner should be requested to determine 
whether the affected body parts exhibit 
weakened movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost or favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  [DeLuca 
v. Brown, 8 Vet. App. 202 (1995).]  The 
examiner should also be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  

If it is determined that the appellant is 
now suffering intervertebral disc syndrome 
of the lumbar segment of the spine, the 
appropriate examiner should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, and comment on any 
related chronic orthopedic or neurological 
manifestations.  An incapacitating episode 
is defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician.  Chronic orthopedic and 
neurological manifestations are defined as 
orthopedic and neurological manifestations 
and symptoms resulting from intervertebral 
disc syndrome that are present constantly, 
or nearly so.  Comments should also be 
provided as to whether the appellant 
experiences symptoms compatible with 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The results proffered by each examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  If 
any matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the report.  Finally, it is requested that 
the results of the examination be typed and 
included in the claims folder for review.

6.  Thereafter, the RO/AMC should 
readjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


